 Case 3:20-cv-00702-HEH-RCY Document 3 Filed 09/14/20 Page 1 of 2 PageID# 17




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


JOSEPH A. DANIELS,^

        Plaintiff,

V.                                                  Civil Action No. 3:20CV702-HEH

HAROLD W.CLARKE,

        Defendant.


                               MEMORANDUM OPINION
                (Dismissing Action Because Plaintiff has Three Strikes)

       Plaintiff, a Virginia inmate, has submitted this civil action pursuant to 42 U.S.C.

§ 1983 complaining that the institution failed to provide him with the results of his

COVID-19 tests. Plaintiff also indicates that he later contracted COVID-19, but was

asymptomatic, and faults the institution for quarantining him with another asymptomatic

inmate. However,Plaintiff may not file an action in this Court informa pauperis because

he is barred by 28 U.S.C. § 1915(g). The pertinent statute provides:

       In no event shall a prisoner bring a civil action [in forma pauperise if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that
       was dismissed on the grounds that it is frivolous, malicious, or fails to state
       a claim upon which relief may be granted, unless the prisoner is under
       imminent danger ofserious physical injury.




 In his most recent Complaint, Plaintiff identifies himself as "Joseph A. Daniel." However, a
grievance in this action identifies his name in the Department of Corrections records as
"Daniels"(ECF No. 1-1, at 3), and the inmate number provided here reflects that he has filed
many cases under the name Daniels that have been dismissed under § 1915(g).
Case 3:20-cv-00702-HEH-RCY Document 3 Filed 09/14/20 Page 2 of 2 PageID# 18




28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been

dismissed as frivolous or for failure to state a claim. See, e.g., Daniels v. Caldwell,

No. 3:14CV856,2015 WL 7283121, at *2(E.D. Va. Nov. 16,2015); Daniels v. Jarratt,

No. 3:13CV440,2014 WL 12654876, at *1 (E.D. Va. July 22, 2014); Daniels v.

Caldwell, No. 3:11CV461, 2013 WL 6713129, at *4(E.D. Va. Dec. 18, 2013). Plaintiff

suggests that he was placed in danger when he was housed with another asymptomatic

inmate because he believes that the other inmate could have had a different "strand ofthe

virus." (ECF No. 1, at 4.) However,Plaintiff does not appear to be housed with the other

asymptomatic inmate any longer. (Id.) Moreover,Plaintiffs current submission does not

suggest that he is in imminent danger of serious physical harm. Accordingly, any request

to proceed informa pauperis will be DENIED. The action will be DISMISSED

WITHOUT PREJUDICE.


        Plaintiff remains free to submit a new complaint with the full $400 filing fee. The

full $400 fee must be filed with any new complaint or the Court will dismiss the action.

The Court will process any new complaint as a new civil action.

        An appropriate Order shall accompany this Memorandum Opinion.


                                   HENRY E.HUDSON
Date:                 a            SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
